DETAILED ACTION

This Office Action is a response to an amendment filed on 07/20/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive. 
In regards to claims 1 and 15 applicant argues as follows: 
Clearly, one of ordinary skill in the art, when viewing Applicant’s disclosure as a whole, would reasonably conclude that assigning unique set of coordinates to products that are placed in fixed locations on a carrier and mapping the products on the carrier inherently means, or at the very least implies, that the assigned coordinates are unique fixed set of coordinates defining the product’s only one location in a mathematical or exact correspondence to the location on the carrier. Thus, the claimed subject matter is at the very least implicit or inherent in Applicant’s original specification disclosure.
Applicant respectfully submits that one of ordinary skill in the art would not have been motivated to modify a system for transporting and inspecting pieces of wood disclosed in Carmen to include a complex motion prediction system for bulk materials such as peas, pepper, or round granulates of Gruna.
Gruna does not teach to output a location of at least one product on surface of carrier, let alone assign unique fixed set of coordinates to a product on surface of carrier. 
However, examiner respectfully disagrees. 
a.	A review of the specification shows that the word “fix” has not been mentioned anywhere in the specification of the current application. Furthermore, it is unclear why the word “fix” is used in the limitation. More specifically, it is unclear whether the applicant is intending to claim that the products are located on a fix location on the belt and do not move throughout the transport, or the placement is done by placing each product at a predetermined fix location. Thus, the specification fails to define the definition of a unique fixed set of coordinates, and therefore, the 35 U.S.C. 112(a) will be maintained. 
b.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both inventions, Carman and Gruna, are directed toward automatic visual inspection system using a camera and image processing techniques for detecting defected objects placed on a conveyor belt (see Carman, Fig. 1 and paragraph 29-30, and Gruna, Fig. 1 and paragraph 10), therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Carman into Gruna’s visual inspection method and apparatus, with a motivation to make available a conveying system for transporting a material flow comprising a large number of individual objects (and also a plant, based thereon, for bulk material sorting) and a corresponding transport method, with which a highly-precise prediction about the location position of even uncooperative bulk material objects, and hence optimizing automatic bulk material sorting even for such objects (see Gruna, paragraph 5). Thus, the advantages of the systems of Carman and Gruna could have been easily combinable with more than reasonable expectation of success and the combination is efficient and proper.
c.	As mentioned in paragraph 44 of Gruna, the x, y, and z location (with the xy plane as plane in which the conveyor belt 2 is moved) of each object on the conveyor belt is detected and determined. As shown in Fig. 2 of Gruna, a unique set of coordinates are given to an object placed on the conveyor belt at different times. The individual objects can thereby be identified and differentiated from each other in order to determine the location positions of a defined object at the various times (see paragraph 10). On the other hand, Carman discloses image processing techniques to compare and identify any defects on the pieces of wood placed on the conveyor belt (see paragraph 16). As mentioned in paragraph 28 of Carman, a characterization station 12 captures and processes an image of at least a portion of each piece of wood 8 and then coordinates the tracking of the specific pieces of wood 8 with the automated processing system (APS) as they travel to common or different machining centers for the sawing, grading, and/or subsequent sorting. The pieces of wood 8 can flip over during travel or arrive at the machining centers out of sequence. A downstream identification station 42 at one or more of such machining centers eventually captures and processes the images of most, if not all, the pieces of wood 8. Then image data obtained at the identification station 42 is compared to image data obtained at the station 12 to identify each piece of wood 8 and report its location to the automated processing system. Each piece of wood 8 is then processed or sorted according to wood piece-specific instructions from the automated process system. Thus, the Examiner believes that the argued limitation has been disclosed by the combination of Carman and Gruna.

Claims 1-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. A keyword search shows that the limitation of “a unique fixed set of coordinates for locations of identified products” does not have any support in the specification of the current application. The specification mentions “unique set of coordinates” various times, but nowhere in the specification, it is mentioned that the set of coordinates are a fix value. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carman (US 2007/0119518 A1) in view of Gruna (US 2016/0354809 A1).

Regarding claim 1, Carman discloses: A system comprising: 
a product carrier configured to transport at least one product disposed at a location on a surface of said carrier (see paragraph 27, production line moving direction of travel); 
a vision system configured to obtain and output inspection data comprising at least one physical characteristic of said at least one product (see paragraph 29, image acquisition hardware 16); 
a non-transitory computer readable medium storing reference data defining at least one quality criteria for said at least one product (see paragraph 74, matching comparison preferably uses a weighted statistical method to compare a downstream image packet to initial image packets in memory); and 
a dedicated computer system in communication with said vision system (see Fig. 1, computer 20), said dedicated computer system including a microprocessor executing computer-readable instructions applying logic rules to said reference data (see paragraph 29, image processing software 22) and said inspection data to selectively identify said at least one product (see paragraph 28, image data obtained at the identification station 42 is compared to image data obtained at the station 12 to identify each piece of wood 8). 
Carman does not explicitly disclose: a vision system configured to obtain and output said location of said at least one product on said surface of said carrier; 
selectively identify said at least one product at said location on said surface of said carrier, and assign to said identified at least one product said unique fix set of coordinates for said location of said identified at least one product on said surface of said carrier in a local or global coordinate system, based on said application of said logic rules.
However, Gruna from the same or similar endeavor discloses: a vision system configured to obtain and output said location of said at least one product on said surface of said carrier (see Gruna, Fig. 3 and paragraph 19); 
selectively identify said at least one product at said location on said surface of said carrier (see Gruna, Fig. 2, X(t) location of an object on the belt), and assign to said identified at least one product said unique fix set of coordinates for said location of said identified at least one product on said surface of said carrier in a local or global coordinate system, based on said application of said logic rules (see Gruna, Fig. 3 and paragraph 44). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a vision system configured to obtain and output said location of said at least one product on said surface of said carrier; and assign to said identified at least one product said unique fix set of coordinates for said location of said identified at least one product on said surface of said carrier in a local or global coordinate system, based on said application of said logic rules” as taught by Gruna in the automated inspection system taught by Carman to make available a conveying system for transporting a material flow comprising a large number of individual objects (and also a plant, based thereon, for bulk material sorting) and a corresponding transport method, with which a highly-precise prediction about the location position of even uncooperative bulk material objects, and hence optimized automatic bulk material sorting even for such objects (see Gruna, paragraph 5).

Regarding claim 2, the combination of Carman and Gruna discloses: The system of claim 1, wherein at least one of the computer-readable instructions applying logic rules and the reference data are stored at least in part on said non-transitory computer readable medium (see Carman, paragraph 51 and 71, RAM memory and buffer memory). 

Regarding claim 3, the combination of Carman and Gruna discloses: The system of claim 1, wherein said computer system comprises at least one of an internal non-transitory computer readable storage medium and at least one interface to at least one of an external portable non-transitory computer readable storage medium (see Carman, Fig. 1 and paragraph 52, computer 20 communicates the results to an automated processing system), and 
at least one of said computer-readable instructions applying said logic rules and said reference data is stored at least in part on at least one of said internal non-transitory computer readable storage medium and said external portable non-transitory computer readable storage medium (see Carman, paragraph 60, software application resident in the computer 20 moves the image out of the buffer to a separate memory location so it can be easily accessed by the image processing software). 
Regarding claim 4, the combination of Carman and Gruna discloses: The system of claim 3, wherein said vision system comprises: 
a dedicated microprocessor (see Carman, paragraph 51, processor with speed of 2 t0 3 GHz); 
a dedicated non-transitory computer readable medium (see Carman, paragraph 51, RAM memory); 
at least one of an illumination device (see Carman, Fig. 1, light sources 14a and 14b) and a sensing device configured with respect to said product carrier and said at least one product (see Carman, Fig. 1 and paragraph 21 and 55). 
Regarding claim 5, the combination of Carman and Gruna discloses:  The system of claim 4, wherein said dedicated microprocessor controls said at least one of said illumination device and said sensing device based on said computer-executable instructions (see Carman, Fig. 1, computer 20 controls the light sources and the cameras). 
Regarding claim 6, the combination of Carman and Gruna discloses: The system of claim 5, wherein at least one of said microprocessor and said dedicated microprocessor executes said computer-readable instructions automatically, based on instructions for said computer system, or automatically and based on instructions for said computer system (see Carman, paragraph 70, elements of this claim are well known features of a computer). 
Regarding claim 7, the combination of Carman and Gruna discloses: The system of claim 4, wherein said vision system controls, and receives input from, said at least one of said illumination device and said sensing device (see Carman, Fig. 1, cameras 16a and 16b are in communication and controlled by computer 20), and 
said vision system at least one of: 
collects said inspection data (see Carman, paragraph 28, capture and process an image), 
processes said inspection data in real time (see Carman, paragraph 11 and 48), and 
stores inspection data on one or more of said non-transitory computer readable medium (see Carman, paragraph 60, store image data in a buffer). 
Regarding claim 8, the combination of Carman and Gruna discloses: The system of claim 7, wherein said vision system references said inspection data for at least one of future processing, historic evaluation, and calibration (see paragraph 62). 
Regarding claim 9, the combination of Carman and Gruna discloses: The system of claim 1, wherein said vision system comprises a plurality of light sources arranged in geometrical patterns to minimize shadows cast by said at least one product (see Carman, Fig. 1, light sources 14a and 14b). 
Regarding claim 10, the combination of Carman and Gruna discloses: The system of claim 9, wherein at least one of said light sources is configured to output an illumination wavelength spectrum selected in reference to an optical density of said at least one product to contrast said at least one product illuminated by said at least one light source to a background provided by said product carrier (see Carman, paragraph 41). 
Regarding claim 15, Carman discloses: A method of handling rejected products (see paragraph 75, accept/reject decision) comprises: 
deploying a system comprising:
a product carrier configured to transport at least one product disposed at a location on a surface of said carrier (see paragraph 27, production line moving direction of travel);
a vision system configured to obtain and output inspection data comprising at least one physical characteristic of at said least one product (see paragraph 29, image acquisition hardware 16);
a non-transitory computer readable medium storing reference data defining at least one quality criteria for said at least one product (see paragraph 74, matching comparison preferably uses a weighted statistical method to compare a downstream image packet to initial image packets in memory); and
a dedicated computer system in communication with said vision system (see Fig. 1, computer 20), said dedicated computer system including a microprocessor executing computer-readable instructions applying logic rules to said reference data (see paragraph 29, image processing software 22) and said inspection data to selectively identify said at least on product (see paragraph 28, image data obtained at the identification station 42 is compared to image data obtained at the station 12 to identify each piece of wood 8 and report its location to the automated processing system); 
placing a plurality of products on said surface of said product carrier (see paragraph 27, pieces of wood in a production line moving direction of travel); and
inspecting said products by said deployed system including obtaining and outputting said inspection data comprising at least one physical characteristic of said at least one product (see paragraph 28); and
evaluating results of the inspecting including applying said logic rules to said reference data and said inspection data to selectively identify at least one product of said plurality of products (see paragraph 28, image data obtained at the identification station 42 is compared to image data obtained at the station 12 to identify each piece of wood 8), and assign said unique set of coordinates of a location of said plurality of locations associate with said at least one product in said local or global coordinate system to said at least one product based on said application of said logic rules (see paragraph 28, image data obtained at the identification station 42 is compared to image data obtained at the station 12 to identify each piece of wood 8 and report its location to the automated processing system).
Carman does not explicitly disclose: a vision system configured to obtain and output said location of said at least one product on said surface of said carrier; 
selectively identify said at least on product at said location on said surface of said carrier and assign to said identified at least one product said unique fixed set of coordinates for said location of said identified at least one product on said surface of said carrier in a local or global coordinate system, based on said application of said logic rules;
selectively identify said at least on product of said plurality of products at said location on said surface of said carrier, and assign to said identified at least one product said unique fixed set of coordinates for said location of said plurality of locations on said surface of said carrier associated with said identified at least one product said local or global coordinate system, based on said application of said logic rules. 
However, Gruna from the same or similar endeavor discloses: a vision system configured to obtain and output said location of said at least one product on said surface of said carrier (see Gruna, Fig. 3 and paragraph 19); 
selectively identify said at least on product at said location on said surface of said carrier (see Gruna, Fig. 2, X(t) location of an object on the belt) assign to said at least one product said unique set of coordinates for said location of said plurality of locations on said surface of said carrier associate with said at least one product in said local or global coordinate system, based on said application of said logic rules (see Gruna, Fig. 3 and paragraph 44);
and selectively identify said at least on product of said plurality of products at said location on said surface of said carrier (see Gruna, Fig. 2, X(t) location of an object on the belt), and assign to said identified at least one product said unique fixed set of coordinates for said location of said plurality of locations on said surface of said carrier associated with said identified at least one product said local or global coordinate system, based on said application of said logic rules (see Gruna, Fig. 3 and paragraph 44).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a vision system configured to obtain and output said location of said at least one product on said surface of said carrier; and assign to said at least one product said unique set of coordinates for said location of said plurality of locations on said surface of said carrier associate with said at least one product in said local or global coordinate system, based on said application of said logic rules; and selectively identify said at least on product of said plurality of products at said location on said surface of said carrier, and assign to said identified at least one product said unique fixed set of coordinates for said location of said plurality of locations on said surface of said carrier associated with said identified at least one product said local or global coordinate system, based on said application of said logic rules” as taught by Gruna in the automated inspection system taught by Carman to make available a conveying system for transporting a material flow comprising a large number of individual objects (and also a plant, based thereon, for bulk material sorting) and a corresponding transport method, with which a highly-precise prediction about the location position of even uncooperative bulk material objects, and hence optimized automatic bulk material sorting is made possible even for such objects. (see Gruna, paragraph 5).

Regarding claims 16-17, claims 16-17 are drawn to methods having limitations similar to the apparatus claimed in claims 9-10 treated in the above rejections. Therefore, method claims 16-17 correspond to apparatus claims 9-10 and are rejected for the same reasons of anticipation as used above.
Claim 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carman (US 2007/0119518 A1) in view of Gruna (US 2016/0354809 A1) and further in view of Ohkura (US 2008/0037859 A1).

Regarding claim 11, the combination of Carman and Gruna discloses: The system of claim 1, but does not disclose: further comprising: 
a sorting and removal system including a second dedicated microprocessor, a second non-transitory computer readable medium, and at least one product manipulation device. 
However, Ohkura from the same or similar endeavor discloses: a sorting and removal system (see Ohkura, paragraph 57 and 108) including a second dedicated microprocessor, a second non-transitory computer readable medium (see Ohkura, paragraph 77, personal computer), and at least one product manipulation device (see Ohkura, Fig. 1 and paragraph 47, arm 16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a sorting and removal system including a second dedicated microprocessor, a second non-transitory computer readable medium, and at least one product manipulation device” as taught by Ohkura in the automated inspection system taught by Carman to provide a method and apparatus for inspection, which can realize efficient and reliable detection of cracks (see Ohkura, paragraph 13).
Regarding claim 12, the combination of Carman, Gruna, and Ohkura discloses: The system of claim 11, wherein said manipulation device includes a multi-axis motion device (see Ohkura, Fig. 1 and paragraph 47, arm 16) to at least one of 
selectively separate said at least one product from other products on said product carrier (see Ohkura, paragraph 109), and 
selectively remove said at least one product from said product carrier (see Ohkura, paragraph 108, removing the defective chip). 
Regarding claim 13, the combination of Carman and Gruna discloses: The system of claim 12, wherein said sorting and removal system is configure to 
selectively identify said at least one product as a rejected product based on said application of said logic rules (see Carman, paragraph 75, accept/reject decision), 
remove said rejected product from a plurality of non-rejected products located on said product carrier (see Ohkura, paragraph 108, removing the defective chip), and 
release said non-rejected products into a shippable batch (see Ohkura, paragraph 80, chips 101 whose qualities are determined good in the electric characteristic inspection process to the chip tray 123). 
Regarding claim 14, the combination of Carman, Gruna, and Ohkura discloses: The system of claim 13, wherein at least one of coordinates and series of coordinates of said rejected product on said product carrier are determined by said vision system and communicated to said sorting and removal system to control said at least one product manipulation device to remove the rejected product and release the non-rejected products (see Ohkura, paragraph 47).
 
Regarding claims 18-20, claims 18-20 are drawn to methods having limitations similar to the apparatus claimed in claims 11-14 treated in the above rejections. Therefore, method claims 18-20 correspond to apparatus claims 11-14 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483